June 15, 2007

Mr. J. Wade Birdwell
Wallach, Andrews & Stouffer, P.C.
550 Bailey Ave., Suite 500
Fort Worth, TX 76107

Mr. Charles W. Fillmore
The Fillmore Law Firm, L.L.P.
901 Lake Street
Fort Worth, TX 76102
Ms. Christine Roseveare
Strasburger & Price, L.L.P.
901 Main Street, Suite 4400
Dallas, TX 75202-3794

RE:   Case Number:  05-0027
      Court of Appeals Number:  02-03-00362-CV
      Trial Court Number:  17,202856-03

Style:      G. BYRON KALLAM, M.D.; MARY ANGELINE FINKE, M.D.; THE MEDICAL
      CLINIC OF NORTH TEXAS, P.A.; OBSTETRICAL AND GYNECOLOGICAL ASSOCIATES
      OF ARLINGTON; GERALD THOMPSON, M.D.; AND FAMILY HEALTHCARE ASSOCIATES
      v.
      SHARON BOYD

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion in the above-referenced cause.  The Court  withdraws  its  order  of
September 1, 2006, granting the petitions for review, as the petitions  were
improvidently granted.  The petitions for review are denied.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Stephanie      |
|   |Robinson           |
|   |Mr. Thomas A.      |
|   |Wilder             |
|   |Mr. Peter M. Kelly |